Title: To James Madison from Alexander White, 26 April 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 26h. April 1794
Your favr. of 21st instant is come to hand. Your kind attention amidst the multiplicity of business has my most grateful acknowledgements. I am really sorry the appointment of Mr Jay is disapproved of. From what I have observed and heard of his character I confess I was pleased with it. The constitutionality never occurred to me, and I do not recollect any clause in the Constitution, which could extend to the case, and having received an unexpected Call from home I have not time to look into it.
The Spring has been rather dry and cold though upon the whole it may be considered as not unfavourable. I am with real regard Dear Sir Your Obliged Friend
Alexr White
